


110 HR 3816 IH: Military Financial Assistance Act of

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3816
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Perlmutter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  1 year the authority for individuals called to active duty to make penalty-free
		  withdrawals from retirement plans and for the use of tax-exempt bonds to
		  finance homes for veterans without regard to the first-time homebuyer
		  requirement.
	
	
		1.Short titleThis Act may be cited as the
			 Military Financial Assistance Act of
			 2007.
		2.1-year extension
			 of penalty-free withdrawals from retirement plans by individuals called to
			 active dutyClause (iv) of
			 section 72(t)(2)(G) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2007 and inserting December 31,
			 2008.
		3.1-year extension
			 of use of tax-exempt bonds to finance homes for veterans without regard to the
			 first-time homebuyer requirementSubparagraph (D) of section 143(d)(2) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2008 and inserting January 1, 2009.
		
